DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment filed on April 16, 2021.  Claims 1-5 were originally received for consideration.  The received amendment does not add or cancel any claims.
2.	Claims 1-5 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the 

Response to Arguments
Applicant's arguments filed on April 16, 2021 have been fully considered but they are not persuasive for the following reasons: 
The Applicant argued that the amended claims overcome the 101 rejection because the claims clearly define the novel features of the subject-matter.  However, this argument is not found persuasive.  Arguments must be presented about how the claims are either not an abstract idea.  If the claims are an abstract idea, the Applicant must present arguments that the claims are integrated into a practical application or that the claims comprise significantly more than the abstract idea.  None of these arguments were presented, though the Examiner asserts that the claims are still subject to a 101 as described below as the new limitation does not add a meaningful feature to the claims but merely “creates a virtual cloud” which can be viewed as extra-solution activity and also is not a novel feature as it is well-known in the art.  
The Applicant argues that the Cited Prior Art (CPA), Pauley et al. (U.S. Patent 9,491,035), does not teach the newly added limitation of “creation of dedicated virtual private cloud based on selection of cloud for managing network components.”  This argument is not found persuasive.  Pauley discloses creating and using the cloud infrastructure and that the customer can specify different trust levels of the service, wherein tier 1 can refer to a dedicated hardware non-tenant environment (dedicated private cloud) (column 6, lines 7-17).  Since the tiers are dependent on the customer specified parameters, it is asserted that Pauley discloses the creation of dedicated virtual private cloud based on selection of cloud for managing network components.  Therefore, the arguments are not found persuasive. 



Claim Objections
Claim 4 is objected to because of the following informalities:  
	Claim 4 states “will help the client to take decision, which cloud is good for them.”  This is written in a grammatically incorrect manner.  A possible suggestion would be “to help the claim determine which cloud to select based on the entered parameters.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that the tool will take all requirements from a client like “types of user, select the cloud and selection of cloud services.” However, it is unclear how “select the cloud” and “selection of cloud services” are requirements.  This renders the claim indefinite. 

Claim 4 recites the limitations “The offers” and “this cloud compare tool.”  There is insufficient antecedent basis for both the “offers” and “cloud compare tool” in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5 are rejected under 35 U.S.C. § 101 because the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter; (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
In regards to (1), claims 1-5 are directed to a statutory category. For example, independent claim 1, is directed, in part, to a tool (i.e., statutory categories including a process, machine, manufacture or composition of matter) for evaluating different cloud services.  
In regards to (2A1), claim 1 recites an abstract idea. More specifically, independent claim 1 includes one or more limitations that correspond to an abstract idea including certain methods of organizing human activity. For example, independent claims 1 through 5 comprise a cloud compare tool which compares different elements of cloud services to allow the user to decide which cloud service is the best fit for them.  This is a method of organizing human activity as a person can look up and 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea of organizing human activity into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the abstract idea.  There is a disclosed element of an “interface tool” but this tool is merely a GUI which is well-known in the art and can be a user using a computer to find and compare different cloud services.   The newly added limitation of “creation of dedicated virtual private cloud based on selection of cloud for managing network components” does not render the claim statutory as it does not add anything but a well-known non-technical feature.  The human can still initiate the creation of the virtual private cloud, and the virtual private cloud creation is not a novel or improvement to any technical field.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment; and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/communication devices does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Furthermore, the use of an “interface tool” is merely a GUI which is well-known in the art and can be a user using a computer to find and compare different cloud services.   Therefore, the claims are directed to an abstract idea without anything more is not an inventive concept or improvement.  
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauley et al. (U.S. Patent 9,491,035).


Regarding claim 1, Pauley discloses:
A method comprising, selection of type of users, selection of cloud, selection of cloud services; client is selecting cloud provider based on cost per year, number of features provided by cloud provider and the geographical area (Figure 3B, column 8, lines 3-61:  a user can use a service request user interface (column 8, lines 13-20) to rank features including cost, location, capability (column 8, lines 29-40) and the type of service (column 8, lines 37-40) in order to generate potential service providers).  Pauley also discloses the creation of dedicated virtual private cloud based on selection of cloud for managing network components (column 3, lines 4-25, column 6, lines 7-17).  Pauley discloses creating and using the cloud infrastructure and that the customer can specify different trust levels of the service, wherein tier 1 can refer to a dedicated hardware non-tenant environment (dedicated private cloud) (column 6, lines 7-17).  Since the tiers are dependent on the customer specified parameters, it is asserted that Pauley discloses the creation of dedicated virtual private cloud based on selection of cloud for managing network components.

Regarding claim 2, Pauley discloses:
The method comprising: user interface tool which will take all requirements from client like types of user, select the cloud and selection of cloud services (column 8, lines 13-40, 63-67, column 9, lines 1-25:  wherein using the UI the user can enter all the requirements which produces results which are presented to the user).

Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Pauley discloses:
The method of claim 2, wherein cloud compare tool will compare parameters entered by the client with stored data records and will show all cloud offers (column 8, lines 13-40, 63-67, column 9, lines 1-25:  wherein using the UI the user can enter all the requirements which produces results which are presented to the user).

Claim 4 is rejected as applied above in rejecting claim 2.  Furthermore, Pauley discloses:  
The method of claim 3, wherein offers generated by this cloud compare tool based on region, operating system, memory, Vcpu (column 5, lines 50-62, column 6, lines 18-35:  wherein the user can specify what requirements the cloud must fulfill including a capability of the service which includes memory capabilities) will help the client to take decision, which cloud is good for them (column 8, lines 13-40, 63-67, column 9, lines 1-25:  wherein using the UI the user can enter all the requirements which produces results which are presented to the user). 

Claim 5 is rejected as applied above in rejecting claim 3.  Furthermore, Pauley discloses:
wherein the user also submits a location query which defines what region/location is required).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
04/29/2021Primary Examiner, Art Unit 3649